DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-3 are amended. Claims 14-20 remain withdrawn. Claims 1-13 are pending and addressed below. 
Response to Arguments
Applicant’s arguments with respect to the drawings have obviated the previous drawings objection. Applicant’s arguments with claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on the current interpretation of the prior art of record. Applicant argues the prior art of record fails to teach wherein the pliable watertight seal is completely contained within the main tube member near the open proximal end of the main tube member. This is not persuasive, the prior art of record discloses a pliable watertight seal (85) with an opening (Fig. 2, Paragraph 0029) therein located wherein the pliable watertight seal (85) is completely contained (Examiner notes the opening of the water tight seal (85) as shown in Figure 2 is located completely within the proximal end of tube 10).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6, 9, and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vogel (U.S. Patent Publication No. 2013/0245380 A1). Vogel is cited in the previous office action. 
Regarding claim 1, Vogel discloses a rectal speculum (200) comprising: a main tube member (10) having an open distal end (12) for insertion into a patient's rectum (Paragraphs 0037 and 0039), an open proximal end (14) opposite (Fig. 2) the open distal end (12), and a pliable watertight seal (85) with an opening (Fig. 2, Paragraph 0029) therein located wherein the pliable watertight seal (85) is completely contained (Examiner notes the opening of the water tight seal 85 as shown in Figure 2 is located completely within the proximal end 14 of tube 10) within the main tube member (10) near (Fig. 2, Paragraph 0029) the open proximal end (14) of the main tube member (10); an outlet tube member (30) attached to a side (Fig. 1, Paragraph 0030) of the main tube member (10) near (Fig. 1) the open proximal end (14) of the main tube member (10); and an inlet tube member (20) connected to (Figs. 1-2, Paragraphs 0035-0036), and extending from (Fig. 2), the outlet tube member (30). (Figs. 1-2, Paragraphs 0028-0039). 
Regarding claim 2, Vogel discloses the rectal speculum (200) of claim 1 further comprising a solid cap member (67) without openings (Fig. 2, Paragraph 0039) therein capable of covering (Figs. 1-2, Paragraph 0039) the open proximal end (14) of the main tube member (10). (Figs. 1-2, Paragraph 0039). 
Regarding claim 4, Vogel discloses the rectal speculum (200) of claim 1 further comprising an obturator (60) capable of being removably positioned (Fig. 2, Paragraph 0039) within the main tube member (10) of the rectal speculum (200) for facilitating insertion (Paragraph 0039) of the rectal 
Regarding claim 6, Vogel discloses the rectal speculum (200) of claim 1 wherein the outlet tube member (30) attached to the side (Fig. 1) of the main tube member (10) is attached at an angle less than ninety degrees relative (Fig. 1, Claim 4, Paragraphs 0032-0033) to the open proximal end (12) of the main tube member (10) and has a diameter (diameter of 30) as large as (Claim 3) a diameter of at least a portion (diameter of 10, Fig. 1) of the main tube member (10). (Claims 3-4, Fig. 1, Paragraphs 0032-0033).
Regarding claim 9, Vogel discloses the rectal speculum (200) of claim 1 wherein the main tube member (10) further comprises an annular depression (distal taper, Claim 13, Paragraph 0031). (Claim 13, Paragraph 0031).
Regarding claim 11, Vogel discloses the rectal speculum (200) of claim 1 wherein the inlet tube member (20) has a diameter (diameter of 20) less than (Claim 2, Paragraphs 0010-0011) both a diameter (diameter of 30) of the outlet tube member (30) and a diameter (diameter of 10) of the main tube member (10). (Figs. 1-2, Paragraphs 0010-0011). 
Regarding claim 12, Vogel discloses the rectal speculum (200) of claim 1 wherein an end (end of 30) of the outlet tube member (30) opposite an end (end of 30) of the outlet tube member (30) attached to the side (Fig. 1) of the main tube member (10) includes one or more ribs (32) for securing (Paragraph 0034) the outlet tube member (30) to a waste removal hose (130). (Fig. 1, Paragraph 0034). 
. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5, 7-8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogel (U.S. Patent Publication No. 2013/0245380 A1) in view of Solomon (U.S. Patent Publication No. 2012/0004611 A1). Vogel and Solomon are cited in the previous office action. 
Regarding claims 5 and 8, Vogel discloses the rectal speculum of claims 1 and 4 as seen above. 
However, Vogel does not disclose wherein the tapered distal end of the obturator comprises an inner hard layer and an outer soft layer.
Solomon teaches a similar device in the same field of endeavor wherein the tapered distal end (distal end of 72) of the obturator (72) comprises an inner hard layer (Paragraph 0043) and an outer soft layer (Paragraph 0043). (Abstract, Paragraph 0043). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have modified Vogel to incorporate the material composition teachings of Solomon. The motivation for the modification would have been to ease insertion. (Solomon Paragraph 0047). 

Regarding claim 7, Vogel discloses the rectal speculum of claim 1 as seen above.
However, Vogel does not disclose wherein the inlet tube member includes a swivel mechanism capable of enabling a fluid line connected to the inlet tube member to rotate in relation to the main tube member.
Solomon teaches a similar device in the same field of endeavor wherein the inlet tube member (78) includes a swivel mechanism (73) capable of enabling (Paragraph 0044) a fluid line (fluid hose, Paragraph 0044) connected to the inlet tube member (78) to rotate (Paragraph 0044) in relation to the main tube member (72). (Fig. 8, Paragraph 0044). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have modified Vogel to incorporate the swivel teachings of Solomon. The 

Regarding claim 10, Vogel discloses the rectal speculum of claim 9 as seen above. 
However, Vogel does not disclose wherein the main tube member further comprises annular expansions on opposite sides of the annular depression.
Solomon teaches a similar device in the same field of endeavor wherein the main tube member (72) further comprises annular expansions (26) on opposite sides (Claim 17, Fig. 1, Paragraphs 0012 and 0033) of the annular depression (24). (Claim 17, Fig. 1, Paragraphs 0012 and 0033). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have modified Vogel to incorporate the expansion teachings of Solomon. The motivation for the modification would have been to prevent axial translation of the rectal speculum as a result of interference with the rectal sphincter muscle. (Solomon Paragraph 0033).
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE J ULSH whose telephone number is (571)270-1433.  The examiner can normally be reached on Mon-Fri 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE J ULSH/               Primary Examiner, Art Unit 3771